Matter of Alvarez v Barrett (2019 NY Slip Op 02995)





Matter of Alvarez v Barrett


2019 NY Slip Op 02995


Decided on April 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2019

Friedman, J.P., Sweeny, Tom, Moulton, JJ.


9062 600/17 -530

[*1]In re Williams Alvarez, Petitioner,
vHon. Steven Barrett, etc., et al., Respondents.


Williams Alvarez, petitioner pro se.
Letitia James, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Steven Barrett, respondent.
Darcel D. Clark, District Attorney, Bronx (Clara H. Salzberg of counsel), for Christine Scaccia, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2019
CLERK